Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”), dated as of August 24, 2015, is
made by and between TeleTech Holdings, Inc., a Delaware corporation (“Company”),
and Kenneth D. Tuchman (“Seller”).

 

RECITALS

 

A.                                   Seller is the Chairman and Chief Executive
Officer of the Company and, as of the date of this agreement, owns a majority of
the outstanding shares of common stock of the Company.

 

B.                                   On November 4, 2005, pursuant to the
Company’s Amended and Restated 1999 Stock Option and Incentive Plan (the “Plan”)
the Company granted Seller the option (the “Option”) to purchase an additional
800,000 shares of common stock of the Company (the “Option Shares”), at an
exercise price of $11.35 per share, which option has vested in full and expires
on November 4, 2015.

 

C.                                   Seller desires to exercise the Option to
purchase the Option Shares in a manner equivalent to a “cashless exercise,”
whereby the following events are deemed to occur simultaneously and with no cash
required for payment for the Option Shares by Seller:  (1) the exercise of the
Option in full, and (2) the issuance of the Options Shares, and (3) the sale to
the Company of that number of the Options Shares at the value determined
pursuant to Section 1 below sufficient to yield proceeds to (x) pay the
$9,080,000.00 Option exercise price (the “Exercise Price”) and (y) pursuant to
the Plan, satisfy any tax withholding obligations as permitted under paragraph
13 of the Plan.

 

D.                                  To affect the “cashless exercise” of the
Option, the Company desires to withhold from issuing to Seller a portion of the
Option Shares pursuant to the terms and conditions of this Agreement.

 

E.                                   The independent members of the Board of
Directors of the Company, all of whom are “non-employee directors,” as defined
by Rule 16b-3(b)(3) of the Securities and Exchange Act of 1934 (“Non-Employee
Directors”), upon full disclosure and discussion, have determined that the
deemed purchase of a portion of the Option Shares contemplated by this Agreement
is consistent with the Company’s existing share repurchase program, and is in
the best interests of the Company and its stockholders. The Non-Employee
Directors approved the Company’s entering into this Stock Purchase Agreement and
the disposition of the Option Shares to the Company for purposes of
Rule 16b-3(e) of the Securities and Exchange Act of 1934.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

 

AGREEMENT

 

1.             Purchase and Transfer of Shares.

 

a.    On August 31, 2015 (the “Closing Date”) (i) Seller will exercise the
Option in full, (ii) the Company will deliver the Option Shares, and
(iii) Seller will transfer and convey back to the Company that certain number of
Option Shares (the “Purchase Shares”) that is equal to the sum of the Exercise
Price and the Company’s tax withholding obligations in connection with the
exercise and purchase of the Option Shares, divided by the purchase price per
share of the Company’s common stock as of the closing of the NASDAQ Global
Select Market on the Closing Date, free and clear of all security interests,
pledges, mortgages, liens, charges and encumbrances.

 

b.    After such “cashless exercise” as specified in Section 1(a), (i) Seller
will receive documentation evidencing the number of shares of the Company’s
common stock equal to the Option Shares less the Purchase Shares, and (ii) the
Company will hold the Purchase Shares as treasury stock pursuant to its existing
share repurchase program.

 

1

--------------------------------------------------------------------------------


 

2.             Representations and Warranties of Seller.  Seller represents and
warrants to the Company that:

 

a.    Title to Shares.  Upon the exercise of the Option, Seller will have valid
and marketable title to the Purchase Shares free and clear of any security
interests, pledges, mortgages, liens or similar encumbrances and the absolute
and unrestricted right, power and authority and capacity to sell the Purchase
Shares to the Company, and upon delivery thereof to the Company pursuant to the
terms of this Agreement, Seller will transfer to the Company valid and
marketable title thereto, free and clear of any security interests, pledges,
mortgages, liens or similar encumbrances.

 

b.    Public Filing.  Seller acknowledges that the Company will publicly
disclose its entry into this Agreement on Form 8-K as soon as practicable after
execution and will file a copy of this Agreement as an exhibit to the Form 8-K
report filed by the Company.

 

c.    Representation by Counsel.  Seller acknowledges that he has been advised
to seek legal, tax and accounting advice prior to signing this Agreement and has
been given the opportunity to review this Agreement with an attorney prior to
signing and is not relying on any legal, tax or accounting advice from the
Company.

 

3.             Representations and Warranties of the Company.  The Company
represents and warrants to the Seller that:

 

a.    The Board of Directors has taken the actions described in paragraph E of
the Recitals.

 

b.    This Agreement and the transactions it contemplates have been duly
authorized by the Company; this Agreement is a valid and binding agreement of
the Company enforceable in accordance with its terms.

 

4.             Indemnification.

 

a.    Seller shall hold harmless and indemnify the Company and its affiliates,
directors, officers, shareholders, agents, partners, principals, insurers
successors and assigns from and against any and all liabilities in respect to
suits, proceedings, demands, judgments, damages, expenses and costs (including,
without limitation, reasonable counsel fees and costs and expenses incurred in
the investigation, defense or settlement of any claims covered by this
indemnity), which the Company may suffer or incur by reason of: (a) any failure
by Seller to perform his obligations under this Agreement; and (b) any breach of
the representations and warranties made by Seller herein.

 

b.    The Company shall hold harmless and indemnify the Seller and his
affiliates, successors and assigns from and against any and all liabilities in
respect to suits, proceedings, demands, judgments, damages, expenses and costs
(including, without limitation, reasonable counsel fees and costs and expenses
incurred in the investigation, defense or settlement of any claims covered by
this indemnity), which the Seller may suffer or incur by reason of the Company’s
breach of the representations and warranties made by the Company herein.

 

5.             General Provisions.

 

a.    Binding Effect. This Agreement shall be binding upon the parties and their
heirs, personal representatives, executors, administrators, successors, assigns,
and legal representatives.

 

b.    Waiver. A party’s failure to insist on compliance or enforcement of any
provision of this Agreement shall not affect the validity or enforceability or
constitute a waiver of future enforcement of that provision or of any other
provision of this Agreement by that party or any other party.

 

2

--------------------------------------------------------------------------------


 

c.    Governing Law. This Agreement shall, in all respects, be subject to and
governed by the laws of the State of Colorado.  In the event that any party
brings an action for the purpose of enforcing this Agreement, the parties hereby
irrevocably submit to the exclusive jurisdiction of any Colorado state court
locate in the City and Country of Denver, Colorado (or, only if such court
declines to accept jurisdiction over a particular matter, any Federal court of
the United States of America located in the City and Country of Denver,
Colorado) in respect of the interpretation and enforcement of the provisions of
this Agreement.

 

d.    Severability. The invalidity or unenforceability of any provision in this
Agreement shall not in any way affect the validity or enforceability of any
other provision and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision had never been in this Agreement.

 

e.    Amendments. This Agreement shall not be modified or amended except by
means of a writing signed by Seller and one or more officers of the Company.

 

f.    Counterparts. This Agreement may be executed and delivered in any number
of counterparts, all of which when executed and delivered shall have the force
and effect of an original, except that some schedules may exist only on the
original copy retained in the Company’s records.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

 

 

TELETECH HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Regina M. Paolillo

 

 

 

Regina M. Paolillo,

 

 

 

Chief Administrative and Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

Date:

August 24, 2015

 

 

 

 

 

 

 

 

 

 

SELLER

 

 

 

 

 

/s/ Kenneth D. Tuchman

 

Kenneth D. Tuchman

 

 

 

 

Date:

August 24, 2015

 

3

--------------------------------------------------------------------------------